DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Ernsberger (US-3756798-A) is an invalid reference after amending claims from a glass-based substrate to a glass substrate, due to Ernsberger teaching a glass-ceramic substrate. This is not persuasive to the Examiner because the Examiner only relied on the glass component of the glass-ceramic. The Examiner did not rely on the crystal that forms during the heat treatment that occurs when Ernsberger converts their glass to a glass-ceramic. Because of the amendment, the Examiner withdraws the 102(a)(1) rejection and modifies the rejection of claim 16 to be Stookey (US-3498803-A) in view of Ernsberger to not obfuscate the prima facia case of obviousness involved between a process that can be done on a glass and/or glass-ceramic substrate. The Examiner does not rely upon the strength increase properties from the data taught by Ernsberger which could possibly be attributed to the glass-ceramic transformation; the Examiner relies on the compositions taught by Ernsberger that are shown to be compatible with steam treatment of glass/glass-ceramic.
Applicant argues that Stookey is not valid because Stookey develops a Young’s moduli similar to that of plastics and rubbers at the surface. The moduli of the substrate are examined separate to the depth of compression and compressive stress layer. Furthermore, Stookey teaches modulus of rupture which is not the same as Young’s modulus. In modern day interpretation, modulus of rupture is akin to compressive stress. This argument is not persuasive to the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16-17, 26-28, 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Stookey (US-3498803-A) and further in view of Ernsberger (US-3756798-A). 
Regarding claim 16, Stookey teaches of a method comprising exposing a glass substrate (“glass or glass-ceramic article”) to an environment with a relative humidity of greater than or equal to 75% (“at least 50% and preferably essentially 100%”) (Col. 4 Line 4-7) with a compressive stress layer extending from a surface of the glass article to a depth of compression (Col. 13 Line 46-52) wherein the depth of compression is greater than 5 µm (Col. 14 Line 8-23) and the compressive stress layer comprises a compressive stress greater than or equal to 10 MPa (Col. 13 Line 53-55; 80,000 psi converted is 550 MPa).
Stookey discusses that alkali metal oxide content with Li2O inhibiting the steam (Col. 3 Line 32-35). Other alkali metal oxide compositions were able to work (Col. 3 Line 29-32). Stookey does not state that their method cannot be done on a glass substrate that is substantially free of alkali metal oxides. In the same field of endeavor: steam treating glass articles, Ernsberger teaches of glass composition G (Table V) that is substantially free of alkali metal oxides that underwent the steam treatment and yielded a stressed surface (Col. 16 Line 74-Col. 17 Line 2). Glass G used in Ernsberger’s method reads on the instant claim because one having ordinary skill in the art at the time of invention would have known to select a known material on the basis of its suitability for the intended use. One would have been motivated to use a substantially free of alkali metal oxide glass in a steam treatment glass strengthening process because of the strength increase demonstrated by Ernsberger. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
The Applicant is respectfully advised that finding the optimal glass composition to work with a known steam treatment to strengthen glass will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating what in the composition is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
Regarding claim 17, according to modified Stookey of claim 16, Stookey teaches of performing their steam treatment process in a pressurized autoclave or as low as 1 atmospheric pressure (0.1 MPa) (Col. 4 Line 4-17).

Regarding claim 26, Stookey teaches of a method comprising exposing a glass substrate (“glass or glass-ceramic article”) to an environment with a relative humidity of greater than or equal to 75% (“at least 50% and preferably essentially 100%”) (Col. 4 Line 4-7) with a compressive stress layer extending from a surface of the glass article to a depth of compression (Col. 13 Line 46-52) wherein the depth of compression is greater than 5 µm (Col. 14 Line 8-23) and the compressive stress layer comprises a compressive stress greater than or equal to 10 MPa (Col. 13 Line 53-55; 80,000 psi converted is 550 MPa).
Stookey teaches that their steam treatment to strengthen glass works on glass with composition comprising SiO2 and Al2O3 (Table III-V, IX-X). Stookey does not address that their method cannot be done on a glass substrate that comprises P2O5. In the same field of endeavor: steam treating glass articles, Ernsberger teaches of glass composition D and F (Table V). Though Ernsberger is motivated to treat the glass to a glass-ceramic, glass G used in Ernsberger’s method reads on the instant claim because one having ordinary skill in the art at the time of invention would have known to select a known material on the basis of its suitability for the intended use. One would have been motivated to use a substantially free of alkali metal oxide glass in a steam treatment glass strengthening process because of the compatibility to steam treat a free of alkali metal oxide glass composition demonstrated by Ernsberger. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
The Applicant is respectfully advised that finding the optimal glass composition to work with a known steam treatment to strengthen glass will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating what in the composition is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Regarding claim 27-28, according to modified Stookey of claim 26, Ernsberger teaches of glass F with P2O5 content of 6.5 wt%, which is 3.2 mol% of the composition. 

Regarding claim 30-31, according to modified Stookey of claim 26, Stookey teaches the steam treatment exposure at a range of 1/4 to 16 hours (Col. 6 Line 4-10) which is less than or equal to 144 hours (claim 30) and 78 hours (claim 31), with a compressive stress of 550 MPa which is greater than or equal to 150 MPa or 200 MPa (Col. 13 Line 53-55; 80,000 psi). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to change the steam exposure time to modify the compressive stress that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding claim 32 and 34-35, Stookey teaches of a method comprising exposing a glass substrate (“glass or glass-ceramic article”) to an environment with a relative humidity of greater than or equal to 75% (“at least 50% and preferably essentially 100%”) (Col. 4 Line 4-7) with a compressive stress layer extending from a surface of the glass article to a depth of compression (Col. 13 Line 46-52) wherein the depth of compression is greater than 20 µm (Col. 14 Line 8-23) and the compressive stress layer comprises a compressive stress greater than or equal to 100 MPa (Col. 13 Line 53-55; 80,000 psi converted is 550 MPa).
Stookey does not explicitly teach of a hydrogen-containing layer that forms during their steam treatment method that hydrates into a surface of the glass article. In related steam treatment of glass art, Ernsberger conducted a water analysis of steam treated glass with penetration of 0.2 mm (Col. 18 Line 43-65, greater than 20 and 30 µm in claims 34-35), thus water which contains hydrogen is present to a depth of layer extending from a surface of the glass article. Ernsberger also that the absorption of water is the greatest at the surface of the glass that decreases in concentration into the interior of the article (Col. 6 Line 5-9). It would be obvious to one of ordinary skill in the art at the time of invention that steam treating glass articles as suggested by Stookey and Ernsberger, hydrates a layer of the glass. The mere observation of still another beneficial result of an old process cannot form the basis of patentability. Allen et al. v. Cae, 57 USPQ 136; In re Maeder et al. 143 USPQ 249.
Regarding claim 33, according to modified Stookey of claim 32, Stookey teaches the steam treatment exposure at a range of 1/4 to 16 hours (Col. 6 Line 4-10) which is less than the claimed 144 hours. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to change the steam exposure time that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stookey (US-3498803-A) and Ernsberger (US-3756798-A) as applied to claim 16 above, and further in view of Sakagami et al (US-9771300-B2).
Regarding Claim 18, according to modified Stookey of claim 16, Ernsberger teaches of Composition F in Table V comprising 3.2 mol% P2O5 content; however, Composition F is not free of alkali metal oxides (Li2O). Ernsberger teaches that their process is advantageous for compositions desired to be strengthened without ion-exchange techniques which are compositions with alkali metal content (Col. 6 Line 52-60). Ernsberger also notes that P2O5 is one of the preferred nucleating agents for compositions that are compatible with the steam-strengthening process (Col. 7 Line 40-43). 
In glass composition art, Sakagami teaches of glass composition 25 (Table 6) that is free of alkali metal oxides (0 mol% Na2O) and comprises 9 mol% P2O5. It would have been obvious to one of ordinary skill in the art at the time of invention to try a known glass composition like composition 25 of Sakagami, since it has been held to be within the ordinary skill of one in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to use glass free of alkali metal oxides with P2O5 content because there is a need in the art to strengthen glass free of alkali metal oxides (in the absence of chemical tempering) with the addition of P2O5 nucleating agent. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.


Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stookey (US-3498803-A) and Ernsberger (US-3756798-A) as applied to claim 16 above, and further in view of Kiczenski et al (WO-2016094282-A1).
Regarding Claim 19 and 20, according to modified Stookey of claim 16, Ernsberger teaches of Composition G and H (Table V) free of alkali metal oxides and P2O5 content. Ernsberger teaches that their process is advantageous for compositions desired to be strengthened without ion-exchange techniques which are compositions with alkali metal content (Col. 6 Line 52-60), but does not explicitly teach of a glass with greater than or equal to 15 mol% B2O3. 
In glass composition art, Kiczenski teaches of glass composition 2-4 and 2-8 in Table 2. It would have been obvious to one of ordinary skill in the art at the time of invention to try a known glass composition like composition 2-4 and 2-8, since it has been held to be within the ordinary skill of one in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to use borosilicate glass free of alkali metal oxides because there is a need in the art to strengthen borosilicate glass (in the absence of chemical tempering).  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.


Claim 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Stookey (US-3498803-A) and Ernsberger (US-3756798-A) as applied to claim 26 above, and further in view of Bartholomew et al (US-3811853-A).
Regarding claims 21-23, according to modified Stookey of claim 16, Stookey teaches that of using an autoclave to control the pressure of the steam treatment (Col. 4 Line 13-21). Stookey is silent on trying different pressure besides one atmosphere. In the same field of endeavor, Bartholomew teaches of steam treating glass articles at a pressure of 1245 psig (8.6 MPa) (Col. 16 Line 42-44). Overlapping ranges are prima facie evidence of obviousness. It would be obvious to one of ordinary skill in the art at the time of invention to steam treat glass substrates/article with a pressure greater than or equal to 0.5 MPa (claim 21), greater than or equal to 1 MPa (claim 22), and greater than or equal to 1.5 MPa to less than or equal to 11 MPa to expedite the hydration of the glass (Col. 16 Line 44-45).

Regarding claim 24-25, according to modified Stookey of claim 16, Stookey teaches of steam treating the glass article at a temperature about 80-200°C (Col. 4 Line 29-32). Stookey further mentions they tested their method above 200°C (Col. 4 Line 41-45) without much improvement. This statement provides motivation that Stookey did experiment above 200°C and is not indication of teaching away from this temperature range. In the same field of endeavor, Bartholomew teaches of steam treating glass articles at temperatures approaching and exceeding 300°C (Col. 16 Line 42-44). It would be obvious to one of ordinary skill in the art at the time of invention to steam treat glass substrates/article with a temperature greater than or equal to 200°C (claim 24) and greater than or equal to 250°C (claim 25) to expedite the hydration of the glass (Col. 16 Line 44-45).


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Stookey (US-3498803-A) and Ernsberger (US-3756798-A) as applied to claim 26 above, and further in view of Hayashi (JP-2016183091-A, English translation provided by Espacenet).
Regarding claim 29, according to modified Stookey of claim 26, Ernsberger teaches of glass F with P2O5 content of 6.5 wt% (3.2 mol%), SiO2 content of 52 wt% (66.0 mol%), and Al2O3 content of 22 wt% (17.2 mol%). The composition F taught by Ernsberger is close but not overlapping the P2O5 limitation of the claim (greater than or equal to 4 mol%). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).
In glass composition art, Hayashi teaches of glass composition 4 and 14 in Table 1 with No. 4: 67.4 mol % SiO2, 12.0 mol% Al2O3, 4.1 mol% P2O5 and No. 14: 70.5 mol% SiO2, 11.8 mol% Al2O3,  4.1 mol% P2O5. It would have been obvious to one of ordinary skill in the art at the time of invention to try a known glass composition like composition No. 4 or No. 14 by Hayashi, since it has been held to be within the ordinary skill of one in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to use borosilicate glass free of alkali metal oxides because there is a need in the art to strengthen borosilicate glass (in the absence of chemical tempering).  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-3275470-A Charles teaches of steam treating soda-lime glass under pressure to form a compressive protective layer.
US-20120277085-A1 Bookbinder et al teaches of strengthening low-alkali metal oxide containing glass in an aqueous vapor/steam saturated pressurized environment to further strengthen ion-exchanged glass.
US-20140335331-A1 (multiple compositions) and US-20090129061-A1 (Glass Embodiment 5) teach of multiple glass compositions that are alkali metal oxide free and contain SiO2, Al2O3, P2O5.
US-20160137549-A1, US-20170217827-A1, WO-2017122576-A1, and CN-108341595-B teach of glass compositions with ranges that could be alkali metal oxide free and overlapping ranges of SiO2, Al2O3, P2O5.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/               Examiner, Art Unit 1741                                                                                                                                                                                         

/ALISON L HINDENLANG/               Supervisory Patent Examiner, Art Unit 1741